DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 7-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karrer (US 6238153) in view of Pirhonen (US 5165750).
Karrer discloses a cargo management system comprising: a first member (21); at least one first securement apparatus (68) where said at least one first securement apparatus is located at least at a proximal end opposite said corner, to secure said first member to a first rail (col. 3, ll. 8-10; the end clamp in the “series” is proximate the 
However, Pirhonen teaches a similar device wherein the rails extend around the perimeter of the truck bed (Fig. 2) including a second member (23); said first member and said second member meet in a corner to form an L and are directly connected and securedly fixed one to the other (Fig. 2, via 25, 26, 27).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to connect a second rail taught by Karrer to the first at a corner of the truck bed as taught by Pirhonen, in order to provide rails around all sides/ends of a pickup truck bed as taught by Pirhonen.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to connect a second rail taught by Karrer to the first at a corner of the truck bed as taught by Pirhonen, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Karrer as modified above results in a device including at least one second securement apparatus where said at least one second securement apparatus is located along said second member to secure said second member to a second rail (when viewed in combination; Karrer teaches a series of fasteners along the rail length; col. 3, ll. 8-10); said cargo carrier is removeable and portable from one location to another 
Karrer as modified above alternatively discloses at least one receiver (44) on a top of either of said first member or said second member; said receiver can receive and secure a variety of different cargo carriers (functional/intended use limitation); said receiver is moveable and securable along either of said first or said second members (slidable via groove 44).
Karrer as modified above further discloses a cargo management system capable of securement to box top rails at and extending from a corner (see Fig. 1; functional/intended use limitation); said receiver system comprises: a receiver opening (144); an insertable member (124 bolt head on bottom of 132) formed at a bottom of said cargo carrier (132); said insertable member is matingly insertable into said receiver opening; and where insertable member can be securely affixed within said receiver opening in different positions (via slidable rail 44); said insertable member can be pivoted from zero to 90 degrees (functional/intended use); and is capable of being used with a tonneau cover (functional/intended use).

5.	Claims 3-6, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karrer (US 6238153) in view of Pirhonen (US 5165750) as applied to claims 1-4, 7-12, and 16-20 above, and further in view of Williams (US 2011/0240700, hereinafter ‘Williams ‘700’).

However, Williams ‘700 teaches rail mounted, slidable V-shaped cargo connectors wherein said V shaped member has a first arm and a second arm (334, 336) and at least one cargo connector (362, 364) that is moveable up and down along a length of either of said first arm or said second arm; said cargo connectors are designed to hang a bicycle by its wheels (see Fig. 20); two receivers; two V shaped cargo carriers; having cargo connectors; where said cargo connectors are capable of securing a long cargo (see Fig. 24); said arms are length adjustable (see Figs. 7, 8); and an angle between said arms is adjustable (see Figs. 12-16).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cargo connector/bike carrier taught by Williams ‘700 to the rail mount taught by Karrer as modified above, in order to allow the user to transport a bicycle as taught by Williams ‘700 and in light of Karrer as modified above teaching use of different types of mounts with its rail system.

Response to Arguments
6.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
January 10, 2022